Citation Nr: 0830532	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2004.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which service connection for spina bifida 
S1 was denied.

In January 2008, this issue was remanded for further 
development, to include providing the veteran with VA 
examination and obtaining a medical opinion.  This 
development has been completed, and the case is now before 
the Board.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the currently diagnosed spina bifida occulta S1 
is the result of, or has undergone any aggravation as the 
result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for spina bifida occulta 
S1 have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  
VCAA

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In May 2004 and March 2006 letters, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letter also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain her 
private medical records and that the appellant submit any 
evidence that the claimed condition existed from service to 
the present time, any treatment records pertaining to the 
claim, and any medical evidence of current disability.

The May 2005 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for her service connection 
claim, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claim.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
her service connection claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran physical 
examination.  The veteran was also afforded the opportunity 
to give testimony before the Board, which she declined.  In 
addition, as noted above, this claim was remanded in January 
2008 to obtain additional VA examination and an opinion as to 
the nature, extent, and etiology of the diagnosed spina 
bifida S1.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file, and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Mere congenital or development defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9.

However, where the medical evidence establishes that the 
veteran sustained additional disability due to aggravation by 
superimposed disease or injury, service connection may be 
granted.  See Monroe v. Brown, 4 Vet. App. 513, 514- 515 
(1993); VAOPGCPREC 11-99 (Sept. 2, 1999).

The veteran's report of medical history and examination at 
entrance into active service reflects no defects, diagnoses, 
abnormalities or other findings concerning her spine.  
Service medical records show complaints of and treatment for 
back pain.  The veteran complained of lower back pain at 
discharge from active service.

VA examination in June 2004 reflects findings of painful, 
limited motion in the thoracolumbar spine.  Clinical findings 
were reported to show normal lumbar spine bony alignment, 
pedicles, and lumbar and sacro-iliac joints absent vascular 
calcifications in the lumbar spine  Spinal bifida at S1 was 
also detected.  The examiner diagnosed chronic low back pain, 
lumbar strain and spina bifida at S1, and noted that spina 
bifida is a developmental deformity.  The examiner stated 
that the veteran's claims file had been reviewed.

In an October 2004 rating decision, the RO granted service 
connection for lumbar strain with sciatica, evaluating the 
disability as 10 percent disabling from January 21, 2004-the 
day after the veteran's discharge from active service.  The 
evaluation was based on findings of pain with limited and 
painful motion in the lower back with radiation.  Service 
connection for spina bifida S1 was denied because it was 
found to be a congenital or developmental defect.

The veteran appealed the denial of service connection for 
spina bifida.

An April 2005 VA examination shows findings of normal range 
of thoracolumbar spine motion with no additional limitation 
of motion by pain, fatigue, weakness or lack of endurance on 
repetitive motion.  There were findings of tenderness but no 
guarding, muscle spasm or abnormal gait.  Results of X-rays 
showed a negative lumbar spine series but evidenced spina 
bifida S1, which the examiner opined was a developmental 
deformity.  The examiner diagnosed lumbosacral strain and 
spina bifida at S1. A May 2005 rating decision reduced the 
evaluation assigned the service-connected lumbar strain 
disability to zero percent effective in April 2005.

In December 2006, the veteran underwent further VA 
examination.  At this time the lumbar spine was found to be 
exquisitely tender at the sacro-iliac joints.  Repetitive 
motion was estimated to lose between 15 and 20 percent of 
range of motion, strength, coordination, and fatigability.  
No neurological dysfunction or evidence of radiculopathy was 
found; and motor, sensory, and vascular examination was 
intact for the lower extremities.  The examiner diagnosed 
chronic lumbar spine strain with sacroiliac joint 
dysfunction.  Results of X-rays were found to be normal.  A 
March 2007 rating decision increased the evaluation for the 
service connected lumbar strain to 10 percent, effective in 
December 2006.

In January 2008, the claim was remanded for additional VA 
examination to determine if there was an injury or disease 
superimposed on the spina bifida S1 as a result of the 
veteran's active service that could be subject to service 
connection.

Additional VA examination was conducted in March 2008.  The 
examiner noted that the veteran's claims folder was reviewed.  
The examiner observed the veteran to exhibit painful range of 
thoracolumbar motion, and limited range of motion due to pain 
on repeated movement.  In addition, the veteran exhibited 
decreased sensation across the lateral border of her right 
foot, and downgoing toes with Babinski's.  X-rays of the 
lumbosacral spine taken in June 2004 were found to show spina 
bifida occulta at S1.  X-rays taken in December 2006 were 
read as normal, but re-analyzed in March 2008 and also found 
by the examiner to show spina bifida occulta at S1.

The March 2008 VA examiner diagnosed chronic low back strain 
and spina bifida occulta S1 and opined that the spina bifida 
occulta was not caused by the veteran's military service.  
The examiner further opined that the veteran did not suffer 
any aggravation of spina bifida occulta as a result of 
military service.  The rationale for this opinion, the 
examiner explained, is that spina bifida occulta is a failure 
of fusion of the posterior elements during growth and 
development and is very common but not usually related to any 
symptoms.  In the veteran's case, the veteran's lumbosacral 
symptoms are more consistent with chronic low back strain-
which has already been noted and separately service 
connected.

It is noted that the above diagnosis and opinion is 
consistent with those reported in the June 2004 and April 
2005 VA examination reports.  While the December 2006 
decision continued the findings of chronic lumbar spine 
strain, the examiner diagnosed sacroiliac joint dysfunction 
rather than spina bifida.  It is noted, however, that the 
examiner conducting the December 2006 report was a certified 
physician's assistant.  The April 2005 VA examination was 
conducted by a staff physician, certification omitted.  In 
contrast, the June 2004 VA examination was conducted by an 
M.D. and Staff Physician, and the March 2008 VA examination 
was conducted by an M.D.  The June 2004 and March 2008 
examinations are more probative because they were conducted 
by M.D.s.  In addition, the March 2008 VA examination report 
was based on review of the entire record-including the 
previous VA examination reports, service medical records, and 
VA treatment records-as well as examination of the veteran 
and review of all clinical findings from the veteran's active 
service to the present.  Thus it has even greater probative 
value in its own right.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Furthermore, as detailed above, the service-connected 
symptoms of lumbar strain have been separately evaluated.

There are no other findings or opinions that the veteran 
exhibits lumbosacral symptomatology that has been opined to 
be an aggravation of, or to be an injury or disease 
superimposed on, the diagnosed spina bifida occulta S1.  

As the diagnosed spina bifida occulta S1 has been found to be 
a developmental or congenital condition which has not caused 
pain or other symptoms that are not already contemplated in 
the service connected lumbar strain, service connection for 
spina bifida cannot be granted.  See 38 C.F.R. §§ 3.303(c) 
and 4.9.

Where as here, the determinative issue involves medical 
diagnoses and medical opinion of etiology, competent medical 
evidence is required to support the claim.  The veteran is 
not competent to offer an opinion as to medical diagnosis or 
causation, consequently her statement that spina bifida 
occulta S1 is the result of her active service cannot 
constitute medical evidence of a nexus between current 
disability and active service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).
The preponderance of the evidence is against the claim for 
service connection for spina bifida; there is no doubt to be 
resolved; and service connection is not warranted.


ORDER

Service connection for spina bifida is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


